Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 1 of 14 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  LINDA LASER and On Behalf of All Others Similarly Situated

                                       Plaintiff,                       Case No.:

                -against-                                               COMPLAINT

                                                                        Jury Trial Demanded
  E & B GUNTHERS LLC d/b/a GUNTHER’S TAP ROOM and
  GUISEPPE CAVAGNARO,

                                    Defendants.

                                      INJUNCTIVE RELIEF SOUGHT

        Plaintiff, LINDA LASER, on behalf of herself and for the benefit of all others

 similarly situated, by and through the undersigned counsel, and in accordance with the Federal

 Rules of Civil Procedure and all other applicable rules, statutes, regulations, and governing legal

 authorities, hereby files the instant Complaint against Defendants E & B GUNTHERS LLC

 D/B/A GUNTHER’S TAP ROOM and GUISEPPE CAVAGNARO and for violations of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                                      NATURE OF THE CLAIMS

       1.      This   lawsuit   opposes    pervasive,    ongoing,   and    inexcusable    disability

discrimination by the Defendants. In this action, plaintiff seeks declaratory, injunctive and

equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

Defendants unlawful disability discrimination against plaintiff, in violation of Title III of the

Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et seq. and its implementing

regulation, the New York State Executive Law (the “Executive Law”) § 296, the New York State

Civil Rights Law § 40, and the Suffolk County Code Chapter § 528 . Plaintiff also alleges a claim

for Negligence. As explained more fully below, the Defendants own lease, lease to, operate and

control a place of public accommodation that violates the above-mentioned laws. Defendants are


                                                                                            Linda Laser
                                                                                             Complaint
                                                                                            1|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 2 of 14 PageID #: 2




vicariously liable for the acts and omissions of their employees and agents for the conduct alleged

herein.


                              JURISDICTIONAL ALLEGATIONS


          2.   This is an action for injunctive relief for violations of the Americans with

Disabilities Act (hereinafter “ADA”) entitling plaintiff to attorneys’ fees, litigation expenses and

costs expended in pursuing this action in accordance with 28 U.S.C. § 12181 et seq.


          3.   Defendant E & B GUNTHERS LLC is a domestic limited liability company duly

licensed to conduct business in New York State.


          4.   Defendant E & B GUNTHERS LLC is a partnership duly licensed to conduct

business in New York State.


          5.   Defendant GUISEPPE CAVAGNARO is a resident in the State of New York.


          6.   Defendant, GUISEPPE CAVAGNARO is the owner of the property and

associated building located at 84 Main Street, Northport, New York, County of Suffolk, State of

New York (hereinafter the “Premises”).

          7.   Defendant-Operator E & B GUNTHERS LLC D (hereinafter referred to as

“GUNTHER’S TAP ROOM”) is a corporation licensed to and doing business in New York State.

          8.   Defendant GUNTHER’S TAP ROOM is the operator of a bar located at the

Premises. Defendants GUNTHER’S TAP ROOM and GUISEPPE CAVAGNARO collectively

referred to herein as (“Defendants”).

          9.   Plaintiff LINDA LASER is an adult female confined to a wheelchair. LINDA

LASER is required to use a wheelchair as a result of being diagnosed with Multiple Sclerosis.

Prior to the onset of this disease, LINDA LASER, was able to move freely and without restriction.

                                                                                            Linda Laser
                                                                                             Complaint
                                                                                            2|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 3 of 14 PageID #: 3




As a result of the disease, plaintiff, is incapable of moving around outside of her home without

assistance and a wheelchair. Plaintiff’s orthopedic and neurologic conditions prevent her from

walking without a wheelchair or assistance. She has further restrictions, including caring for

herself, or performing any other tasks associated with daily living. Plaintiff resides in Huntington,

New York.

        10.    Robert Laser, plaintiff's spouse, has served as plaintiff’s general caretaker and is

tasked with the responsibility of assisting her outside of her home.

        11.    This Court has original jurisdiction over claims arising under Title III of the

Americans with Disabilities Act (see 42 U.S.C. § 12181 et seq.; 28 U.S.C. §§ 2201-2202) pursuant

to 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the deprivation

of plaintiff’s right under the ADA. The Court has supplemental jurisdiction over plaintiffs’ related

claims arising under the New York State and City laws pursuant to 28 U.S.C. § 1367(a).

        12.    Venue properly lies in the Eastern District of New York pursuant to 28 U.S.C.

§1391 because Defendants acts of discrimination alleged herein occurred in this district and

Defendants’ place of public accommodation that are the subject of this action are located in this

district.

                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        13.    The Defendants are public accommodations as they own, lease, lease to, control

or operate a place of public accommodation, GUNTHER’S TAP ROOM located at the Premises,

within the meaning of the ADA (42 U.S.C. §12181 and 28 C.F.R. § 36.104), the Executive Law

(§ 292(9)), and the Suffolk County Code Chapter § 528.

        14.    GUNTHER’S TAP ROOM is a place of public accommodation within the

meaning of the ADA (42 U.S.C. §12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)),

and the Suffolk County Code Chapter § 528 as the facility is operated by a private entity as a


                                                                                             Linda Laser
                                                                                              Complaint
                                                                                             3|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 4 of 14 PageID #: 4




retail establishment and its operations affect commerce.

        15.     On or about, August 4, 2019 plaintiff attempted to access the business.

        16.     On or about, August 4, 2019 plaintiff discovered that the premises contained,

architectural barriers at Defendants’ place of public accommodation that prevents and/or restricts

access to plaintiff, a person with a disability.

        17.     The services, features, elements and spaces of Defendants’ place of public

accommodation are not readily accessible to, or usable by the plaintiff as required by the ADA

Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and adopted by the United States

Department of Justice in 1991 or the revised final regulation implementing Title III of the ADA

adopted by the United States Department of Justice in 2010 (all hereinafter referred to as the

“Accessibility Standards”).

        18.     The services, features, elements and spaces of Defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the Suffolk

County Code Chapter § 528 et. seq.

        19.     Because of Defendants’ failure to comply with the above-mentioned laws,

including but not limited to the Accessibility Standards and the Administrative Code, plaintiff

was and has been unable to enjoy equal and complete access to Defendants’ place of public

accommodation.

        20.     Defendants’ place of public accommodation has not been designed, constructed,

or altered in compliance with the Accessibility Standards and the Administrative Code.

        21.     Plaintiff and his primary caretaker enjoy going out for daily activities, such as

shopping. Plaintiff and her spouse can’t perform daily activities outside the house without the

Plaintiff’s use of a wheelchair.



                                                                                          Linda Laser
                                                                                           Complaint
                                                                                          4|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 5 of 14 PageID #: 5




       22.     Plaintiff visited the property which forms the basis of this lawsuit but encountered

architectural barriers at the subject property precluding them from reasonably accessing the

goods and services provided to non-disabled individuals. The barriers to access at the Premises

have deterred plaintiff from availing herself of and are denying him the opportunity to participate

and benefit from the goods, services, privileges, advantages, facilities and accommodations at

Defendants’ property equal to that afforded to other individuals.

       23.     Defendants have and are continuing to discriminate against p laintiff and other

similarly situated disabled individuals by failing to provide accessible facilities on or before
                    1
January 26, 1992 in violation of the ADA.

       24.     More specifically, plaintiff is being deprived of the meaningful choice of freely

visiting the same accommodations readily available to the general public and plaintiff is further

deterred and discouraged from additional travel due to Defendant’s ongoing non-compliance with

the ADA.

       25.     Barriers to access that plaintiff encountered and/or which exist at the Defendants’

place of public accommodation include, but are not limited to, the barriers identified below:


               a.       The primary entrance to Defendants’ public accommodation is not
                        accessible due to steps approximately 6 inches or more in height
                        which run the length of the entrance way and prevent wheelchair
                        access;
               b.       The primary entrance to Defendant’s public accommodation is not
                        accessible;
               c.       Defendants fail to provide an accessible route to the primary
                        entrance from the sidewalk or street;
               d.       At the inaccessible public entrance, Defendants do not provide and


 1
   A “place of public accommodation” having ten (10) or fewer employees and gross receipts
 totaling five hundred thousand dollars or less ($500,000.00) shall have until January 26, 1993
 to ensure compliance with the ADA.


                                                                                           Linda Laser
                                                                                            Complaint
                                                                                           5|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 6 of 14 PageID #: 6




                       display the International Symbol of Accessibility with the required
                       information indicating the location of a designated and nearest
                       accessible entrance;
               e.      Defendants have an inaccessible public entrance and fail to provide
                       and display the International Symbol of Accessibility at a designated
                       accessible entrance;
               f.      Defendants fail to provide accessible entrances in a number at least
                       equivalent to the number of exits provided by the New York
                       Building and Fire Codes;
               g.      Defendants fail to provide that at least 50% and/or 60% of all its
                       public entrances are accessible;
               h.      Defendants fail to provide that an accessible route from the primary
                       entrance to the entire interior is equivalent to the route afforded to
                       non-disabled;
               i.      Defendant Landlord failed to provide an accessible entrance to the
                       Defendant Operator;

               j.      Defendant failed to maintain accessible features and failed to adhere to
                       policies, practices and procedures to ensure that the goods and services
                       being offered, as well as the facilities themselves, are accessible to
                       people with disabilities.

               k.      On or about August 4, 2019 an inquiry was made to employees, servants,
                       agents, staff of Defendants, regarding the use of temporary access to the
                       premises and were informed that none exist.

       26.     Upon information and belief, the above-listed discriminatory violations are not an

exhaustive list of all ADA violations on the Premises. Plaintiff requires an inspection of

Defendant’s place of public accommodation in order to identify, photograph and measure all the

barriers to access that constitute discriminatory acts in violation of the ADA.

       27.     Notice to Defendant prior to initiating suit is not mandated by the ADA. All other

conditions precedent to filing suit have been satisfied or are waived by Defendant. Defendant’s

violations of the ADA have been ongoing despite the ADA mandating compliance by no later than

January 26, 1992 (or January 26, 1993).

       28.     Defendants have failed to ensure that its place of public accommodation and the


                                                                                           Linda Laser
                                                                                            Complaint
                                                                                           6|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 7 of 14 PageID #: 7




elements therein are in compliance with the Accessibility Standards and the Administrative Code,

including but not limited to ensuring the maintenance of accessible features.

       29.     The barriers to access within Defendants’ place of public accommodation

continue to exist.

       30.     Plaintiff has a realistic, credible and continuing threat of discrimination from

Defendants’ non-compliance with the laws prohibiting disability discrimination. The barriers to

access within Defendants’ place of public accommodation continue to exist and deter plaintiff.

       31.     Plaintiff travels frequently to the shopping area and neighborhood where

Defendants’ place of public accommodation is located and patronizes places in the neighborhood.

       32.     Plaintiff intends to patronize the Defendants’ place of public accommodation

several times a year after they become fully accessible and complaint with the Accessibility

Standards and the Administrative Code.

       33.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights and

monitoring, ensuring, and determining whether Defendants’ place of public accommodation is

fully accessible and compliant with the Accessibility Standards and the Administrative Code.

       34.     Plaintiff intends to patronize the Defendants’ place of public accommodation

several times a year as “tester” to monitor, ensure, and determine whether Defendant’s place of

public accommodation is fully accessible and compliant with the Accessibility Standards and the

Administrative Code – all for the benefit of those similarly situated to plaintiff.


                                  FIRST CAUSE OF ACTION
                                  (VIOLATIONS OF THE ADA)

       35.     Plaintiff reallege and incorporate by reference all the allegations set forth in this

Complaint as if fully set forth herein.

       36.     Plaintiff is substantially limited in the life activity of both walking and body

                                                                                            Linda Laser
                                                                                             Complaint
                                                                                            7|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 8 of 14 PageID #: 8




motion range and thus has a disability within the meaning of the ADA. As a direct and proximate

result of Plaintiff’s disability, plaintiff uses a wheelchair for mobility, and has restricted use of

his arms and hands.

        37.    The ADA imposes joint and several liability on both the property owner and lessee

of a public accommodation. 28 C.F.R. 36.201(b).

        38.    The Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff full and equal opportunity to use their place of public accommodation all

because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

plaintiff.

        39.     By failing to comply with the law, Defendants have articulated to disabled

persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

of their public accommodation.

        40.    Defendants have discriminated against plaintiff by designing and/or constructing

a building, facility and place of public accommodation that is not readily accessible to and usable

by the disabled plaintiff and not fully compliant with the Accessibility Standards.

        41.    Defendants’ place of public accommodation is not fully accessible and fails to

provide an integrated and equal setting for the disabled in violation of 42 U.S.C. §12182 and 28

C.F.R. § 36.203.

        42.    Upon making alterations to their public accommodation, Defendants failed to

make their place of public accommodation accessible to plaintiff to the maximum extent feasible

in violation of 28 C.F.R. §§ 36.402 and 36.406.

        43.    Defendants’ failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be readily

achievable to make Defendants’ place of public accommodation fully accessible.

                                                                                             Linda Laser
                                                                                              Complaint
                                                                                             8|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 9 of 14 PageID #: 9




        44.      By failing to remove the barriers to access where it is readily achievable to do so,

Defendants have discriminated against plaintiff based on disability in violation of § 302 of the

ADA, 42 U.S.C. §12182, and 28 C.F.R. §36.304.

        45.      In the alternative, Defendants have violated the ADA by failing to provide plaintiff

with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

        46.      Defendants’ failure to remove the barriers to access constitutes a pattern and

practice of disability discrimination in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. §

36.202 et seq.

        47.      GUISEPPE CAVAGNARO’S failure to construct and maintain an accessible

entrance from the public sidewalk to Defendants’ place of public accommodation constitutes

disability discrimination in a violation of the ADA.

        48.      Defendants’ have and continue to discriminate against plaintiff’ in violation of the

ADA by maintaining and/or creating an inaccessible public accommodation.


                              SECOND CAUSE OF ACTION
                 (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)

        49.      Plaintiff reallege and incorporate by reference all the allegations set forth in this

Complaint as if fully set forth herein.

        50.      Plaintiff suffers from various medical conditions that separately and together

prevent the exercise of normal bodily functions. Plaintiff can’t perform the life activities of both

walking and body motion range. Plaintiff therefore suffers from a disability within the meaning

of the Executive Law § 296(21).

        51.      Defendants’ have and continue to subject plaintiff to disparate treatment by

denying plaintiff equal opportunity to use their place of public accommodation all because

plaintiff is disabled.

                                                                                              Linda Laser
                                                                                               Complaint
                                                                                              9|P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 10 of 14 PageID #: 10




        52.     Defendants discriminated against plaintiff in violation of New York State

 Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

 accommodation. Each Defendant has aided and abetted others in committing disability

 discrimination.

        53.     Defendants have failed to make all readily achievable accommodations and

 modifications to remove barriers to access in violation of Executive Law § 296(2) ((c)(iii).

        54.     In the alternative, Defendants have failed to provide plaintiff with reasonable

 alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

        55.     It would be readily achievable to make Defendants’ place of public

 accommodation fully accessible.

        56.     It would not impose an undue hardship or undue burden on Defendants to make

 their place of public accommodation fully accessible.

        57.     As a direct and proximate result of Defendants’ unlawful discrimination in

 violation of New York Executive Law, plaintiff has suffered and continue to suffer emotional

 distress, including but not limited to humiliation, embarrassment, stress, and anxiety.

        58.     Plaintiff has suffered damages in the amount of at least Fifty Thousand Dollars

 ($50,000.00) from each Defendant and the total amount shall be determined at trial.


                            THIRD CAUSE OF ACTION
              (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)

        59.     Plaintiff reallege and incorporate by reference all allegations set forth in this

 Complaint as if fully set forth herein.

        60.        Defendants discriminated against plaintiff pursuant to New York State Executive

 Law.

        61.     Consequently, plaintiff is entitled to recover the penalty prescribed by Civil Rights

                                                                                               Linda Laser
                                                                                                Complaint
                                                                                              10 | P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 11 of 14 PageID #: 11




 Law § 40-c and 40-d, in the amount of Five Hundred Dollars ($500.00) per defendant for each

 and every barrier and violation.

         62.     Notice of Defendants’ violations and this action has been served upon the

 Attorney General as required by Civil Rights Law § 40-d. (See Exhibit A attached hereto).


                                 FOURTH CAUSE OF ACTION
                               (COMMON LAW NEGLIGENCE)

         63.     Plaintiff reallege and incorporate by reference all allegations set forth in this

 Complaint as if fully set forth herein.

         64.      Defendants negligently designed, constructed, operated, repaired and maintained

 their place of public accommodation located at the Premises in a manner that has rendered their

 place of public accommodation unsafe to the disabled plaintiff.

         65.     At all relevant times, Defendants, who hold their property open to the public, have

 had a duty to patrons such as plaintiff to design, construct, operate, repair and maintain their place

 of public accommodation located at the Premises in a reasonably safe condition, including a duty

 to comply with the Suffolk County Code Chapter § 528.

         66.     Defendants breached their duty by negligently designing, constructing, operating,

 repairing and maintaining their place of public accommodation located at the Premises in a

 manner that has unreasonably endangered the plaintiff’s physical safety and caused plaintiff to

 fear for plaintiff safety.

         67.     Defendants’ failure to design, construct, operate, repair and maintain their place

 of public accommodation located at the Premises is not safe to the disabled.

         68.     As a direct result of Defendants’ negligence, plaintiff have suffered and continue

 to suffer emotional distress damages in an amount to be determined at trial.

                                       INJUNCTIVE RELIEF

                                                                                               Linda Laser
                                                                                                Complaint
                                                                                              11 | P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 12 of 14 PageID #: 12




        69.       Plaintiff will continue to experience unlawful discrimination as a result of

 Defendants’ failure to comply with the above-mentioned laws. Therefore, injunctive relief is

 necessary to order Defendants to alter and modify their place of public accommodation and their

 operations, policies, practices, and procedures.

        70.       Injunctive relief is also necessary to make defendants’ facilities readily accessible

 to and usable by plaintiff in accordance with the above-mentioned laws.

        71.       Injunctive relief is further necessary to order Defendants to provide auxiliary aids

 or services, modification of their policies, and/or provisions of alternative methods in accordance

 with the ADA, Executive Law and the Administrative Code.



                                       DECLARATORY RELIEF

        72.       Plaintiff is entitled to a declaratory judgment concerning each of the accessibility

 violations committed by Defendants against plaintiff and as to required alterations and

 modifications to Defendants’ place of public accommodation, facilities, goods and services, and

 to Defendants’ policies, practices and procedures.



                           ATTORNEY’S FEES, EXPENSES AND COSTS

        73.       In order to enforce plaintiffs’ rights against the Defendants plaintiff has retained

 counsel and are entitled to recover attorney’s fees, expenses and costs pursuant to the ADA and

 the Administrative Code. 42 U.S.C. § 12205; 28 C.F.R. § 36.505; and Suffolk County Code

 Chapter § 528.

                                       PRAYER FOR RELIEF

     WHEREFORE, plaintiffs respectfully request that the Court enter a judgment against


                                                                                                Linda Laser
                                                                                                 Complaint
                                                                                               12 | P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 13 of 14 PageID #: 13




     Defendants, jointly and severally, in favor of plaintiff that contains the following relief:

     A. Enter declaratory judgment declaring that Defendants have violated the ADA and its

        implementing regulations, Executive Law and Administrative Code and declaring the

        rights of plaintiff as to Defendants’ place of public accommodation, and Defendants’

        policies, practices and procedures;

     B. Issue a permanent injunction ordering Defendants to close and cease all business until

        Defendants remove all violations of the ADA, the Accessibility Standards, Executive

        Law and Administrative Code, including but not limited to the violations set forth above;

     C. Retain jurisdiction over the Defendants until the Court is satisfied that the Defendants’

        unlawful practices, acts and omissions no longer exist and will not reoccur;

     D. Find Defendants guilty of a class A misdemeanor for violating New York State Civil

        Rights Law pursuant to New York State Civil Rights Law § 40-d;

     E. Award at least FIFTY THOUSAND DOLLARS ($50,000.00) to plaintiff as

        compensatory damages, per defendant, plus pre-judgment interest, as a result of

        Defendants violations of New York State Executive Law and the Administrative Code;

     F. Award plaintiff FIVE HUNDRED DOLLARS ($500.00) for each and every barrier and

        violation of the law, per defendant, pursuant to New York State Civil Rights Law §§ 40-

        c and 40-d;

     G. Award reasonable attorney’s fees, costs and expenses pursuant to the Administrative

        Code;

     H. Find the plaintiff is a prevailing party in this litigation and award reasonable attorney’s

        fees, costs and expenses pursuant to the ADA;

     I. Any such other and further relief the Court shall deem just and proper.




                                                                                              Linda Laser
                                                                                               Complaint
                                                                                             13 | P a g e
Case 2:19-cv-06937-MKB-SMG Document 1 Filed 12/11/19 Page 14 of 14 PageID #: 14




 Dated: Garden City, New York
        December 11, 2019

                                THE LAW OFFICE OF DARRYN SOLOTOFF PLLC
                                                        s/Darryn G. Solotoff

                                                    Darryn G. Solotoff (DS-8117)
                                                100 Quentin Roosevelt Blvd, #208
                                                   Garden City, New York 11530
                                                            Phone: 516.695.0052
                                                               Fax: 212.706.4692
                                                                  ds@belllg.com




                                                                               Linda Laser
                                                                                Complaint
                                                                              14 | P a g e
